83DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 13, 2021 have been fully considered but they are not persuasive.	Regarding Claim 1, as stated in the interview of November 10, 2021 the proposed amendment overcome the rejection of October 25, 2021.  However, upon further consideration Pachamuthu in view of Rajashekhar can read on the limitation.  Specifically Pachamuthu teaches the uppermost of 602 can be considered to be spaced from an outer sidewall of channel 601 as described in the updated rejection below.	Similarly Claim 8 is now taught by the updated rejection in view of Choi below.  Specifically, LP is defined as the protrusion, 181 is the capping layer and top end of LP is spaced apart from outer sidewall of CP1.	Regarding Claim 33, applicant asserts that the Pachamuthu does not disclose “the single crystalline silicon plug, the single crystalline silicon channel, and the single crystalline silicon plug protrusion form a continuous single crystalline silicon structure.” Since 601, 602, and 11 are formed through separate sequential steps and thus form discrete elements and cannot reasonably form a continuous structure.  However, under broadest reasonable interpretation (BRI) a structure may comprise multiple elements, and thus the combination of 601/602/11 can be considered a structure.  Furthermore, continuous is being interpreted as not having gaps in the structure and Fig. 2K shows 601/602/11 all contact each other without gaps.  Lastly since claim 33 is a device claim the way each element is formed is irrelevant if the final structure is taught.

Status of the Claims
Claims 3, 11-20, 23, 28, and 30 are canceled.  Claims 1-2, 4-10, 21-22, 24-27, 29, and 31-34  are present for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2016/0276365).	Claim 8, Choi discloses (Figs. 5-6) a three-dimensional (3D) memory device, comprising: 	a substrate (100, substrate, Para [0069]); 	a memory stack (ST, stacks, Para [0069]) comprising (ST has 120 and 111a-117a) interleaved (120 and 111a-117a are interleaved) conductive layers (120, gate electrodes, Para [0070]) and dielectric layers (11a-117a, insulating patterns, Para [0070]) above the substrate (120 and 111a-117a are above 100); and 	a memory string (VS/DS/SP, channel structures/memory layer/lower channel, Para [0072] – [0073], hereinafter “string”) extending vertically through the memory stack (VS/DS/SP extends vertically through ST) and comprising: 	a semiconductor plug (SP, lower channel, may be semiconductor material, Para [0071]) in a lower portion of the memory string (SP is in lower portion of string); 	a memory film (DS, memory layer, Para [0073]) above the semiconductor plug and along a DS is above SP and along sidewall of string); 	a semiconductor channel (CP1, first channel pattern, Para [0072]) over the memory film and along the sidewall of the memory string (CP1 is over DS an along sidewall of string); and 	a semiconductor plug protrusion (CP2, second channel pattern, Para [0072]) extending away from the semiconductor plug to form a protrusion (CP2 extends vertically away from SP to form a protrusion represented by LP) above the semiconductor plug (LP is above SP), the protrusion penetrating through a bottom of the memory film (Fig. 6, LP penetrates through bottom of TL of VIS of DS) into (LP goes into 181) a cap layer (181, capping pattern, Para [0075]) to structurally connect the cap layer with the semiconductor plug (LP structurally connects 181 with SP) and couple the semiconductor channel with the semiconductor plug (LP couples CP1 with SP), wherein an upper end of the protrusion of semiconductor plug protrusion is spaced apart from a sidewall of the semiconductor channel (upper end of LP is spaced apart from outer sidewall of CP1).	Claim 10, Choi discloses (Fig. 5) the 3D memory device of claim 8, wherein the semiconductor plug (SP) is epitaxially grown from the substrate (SP may be epitaxially grown from 100, Para [0107]).	The language, term, or phrase "semiconductor plug protrusion is epitaxially grown from the semiconductor plug" and "the semiconductor channel is epitaxially grown from the semiconductor plug protrusion" are directed towards the process of making a semiconductor plug protrusion and
semiconductor channel respectively. It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made, in re Hirao, 190 USPQ 15 at 17 (footnote 3). See also. In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ, 324; In re Avery, 186 USPQ 161; in re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se 'which must be determined in a "product by process” claim, and not the patentability of the process, and that an old .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0276365) in view of Rajashekhar (US 2020/0279862).
	Claim 1, Choi discloses (Figs. 5-6) a three-dimensional (3D) memory device, comprising: 	a substrate (100, substrate, Para [0069]);	a memory stack (ST, stacks, Para [0069]) comprising (ST has 120 and 111a-117a) interleaved (120 and 111a-117a are interleaved) conductive layers (120, gate electrodes, Para [0070]) and dielectric layers (11a-117a, insulating patterns, Para [0070]) above the substrate (120 and 111a-117a are above 100);and 	a memory string (VS/DS/SP/190, channel structures/memory layer/lower channel/conductive pads, Para [0072] – [0080], hereinafter “string”) extending vertically through the memory stack VS/DS/SP extends vertically through ST) and comprising:	a silicon plug (CP, lower channel can comprise same material as 100 which can be silicon, Para [0070] – [0071]) in a lower portion of the memory string (SP is in lower portion of string); 	a memory film (DS, memory layer, Para [0073]) above the silicon plug and along a sidewall of the memory string (DS is above CP and along sidewall of string); 	a silicon channel (CP1, first channel pattern, where channel can be formed of silicon, Para [0072] , [0118]) over the memory film and along the sidewall of the memory string (CP1 is over DS and along sidewall of string); and 	a silicon plug protrusion (CP2, second channel pattern, where channel may be formed of silicon, Para [0072], [0118]) extending away from the silicon plug to form a protrusion above the silicon plug (CP2 extends vertically away from SP to form a protrusion represented by LP which is above CP), the protrusion passing through a bottom of the memory film (Fig. 6, LP penetrates through bottom of TL of VIS of DS) to couple the silicon channel with the silicon plug (LP couples CP1 with SP), wherein an uppermost end of the protrusion of the single silicon plug protrusion is spaced from a sidewall of the silicon channel (upper end of LP is spaced apart from outer sidewall of CP1).
Choi does not explicitly disclose the silicon plug,  the silicon channel, and the silicon plug protrusion comprise single crystalline silicon.
However, Rajashekhar discloses a single crystalline semiconductor channel material (Para [0134]),
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply single crystalline material to the silicon channel and semiconductor plug protrusion of Choi as single crystalline enhances charge carrier mobility (Rajashekhar, Para (0134]).
Claim 2, Choi in view of Rajashekhar discloses the 3D memory device of claim 1. 	Choi discloses wherein the wherein the single crystalline (taught by Rajashekhar) silicon plug SP) is epitaxially grown from the substrate (SP may be epitaxially grown from substrate, Para [0069] –[0071]).	Claim 4, Choi in view of Rajashekhar discloses the 3D memory device of claim 1.	The language, term, or phrase "the single crystalline silicon plug protrusion is epitaxially grown from the single crystalline silicon plug" and “the single crystalline silicon channel is epitaxially grown from the  single crystalline silicon plug protrusion” are directed towards the process of making a single crystalline silicon plug protrusion and the single crystalline silicon channel respectively.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the single crystalline silicon plug protrusion is epitaxially grown from the single crystalline silicon plug" and “the single crystalline silicon channel is epitaxially grown from the single crystalline silicon plug protrusion”  only requires a single crystalline silicon plug protrusion and a single crystalline silicon channel, respectively, which does not distinguish the invention from Pachamuthu in view of Rajashekhar, which teaches the structure as claimed.	Claim 6, Choi in view of Rajashekhar discloses the 3D memory device of claim 1. 	Choi discloses (Figs. 5-6) wherein the single crystalline (as taught by Rajashekhar) silicon plug protrusion (LP) is in contact with the single crystalline (as taught by Rajashekhar) silicon channel (CP1) LP is in contact with CP1 and SP).	Claim 7, Choi in view of Rajashekhar discloses the 3D memory device of claim 1. 	Choi discloses (Figs. 5-6) wherein the memory string (string) further comprises a cap layer (190, conductive pads, Para [0080]) over the single crystalline silicon channel and covering the single crystalline silicon plug protrusion (190 is over CP1 and covers LP where single crystalline is taught by Rajashekhar).	Claim 32, Choi in view of Rajashekhar discloses the 3D memory device of claim 1. 	Choi discloses (Figs. 5-6) wherein the 3D memory device is a part of a non-monolithic 3D memory device (Since the 3D memory of Choi is formed of various elements/blocks, it is considered non-monolithic).	Claim 33, Choi in view of Rajashekhar discloses the 3D memory device of claim 1. 	Choi discloses (Figs. 5-6) wherein the single crystalline silicon plug, the single crystalline silicon channel, and the single crystalline silicon plug protrusion form a continuous single crystalline silicon structure (Fig. 6, under BRI since SP, CP1 and LP contact each other without gaps in between they are considered to form a continuous structure where single crystalline is taught by Rajashekhar).
Claims 1-2, 4-7, and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pachamuthu (US 2017/0125437) in view of Rajashekhar (US 2020/0279862).
Claim 1, Pachamuthu discloses (see annotated Fig. 2K below/4) a three-dimensional (3D) memory device, comprising: 	a substrate (10, substrate, Para [0034]) ; 	a memory stack (42/32 stack) comprising interleaved (42/32 are interleaved) conductive layers (42, sacrificial material layer may be conductive material, Para [0048]) and dielectric layers (32, insulating layer, Para [0049]) above the substrate (42/32 are above 10); and 	a memory string (area of 50/60/11 and 100 of Fig. 4 considered memory string, hereinafter string”) extending vertically through the memory stack (area of 50/60/11 extends through 42/32) and comprising: 	a single crystalline silicon plug (11, epitaxial channel portion may be single crystalline silicon, Para [0058]) in a lower portion of the memory string (11 in a lower portion of area 50/60/11); 	a memory film (50, memory film, Para [0068]) above the semiconductor plug (50 above 11) and along a sidewall of the memory string (50 along outer sidewall of area of 50/60/11); 	a semiconductor channel (601, first semiconductor channel portion, Para [0068]) over the memory film (601 is over 50) and along the sidewall of the memory string (601 along inner sidewall of area of 50/60/11); and	a silicon plug protrusion (602, second semiconductor channel portion, may be polysilicon, Para [0070], [0074])  extending away from the single crystallin silicon plug to form a protrusion (602 extends vertically away from 11 and forms protrusion) above the single crystalline silicon plug, (602 protrudes above 11) the protrusion passing through a bottom of the memory film (protrusion of 602 passes through bottom of 50) to couple the semiconductor channel (602 protrudes through bottom of 601) with the single crystalline plug (protrusion of 602 couples 601 to 11), wherein an uppermost end of the silicon plug protrusion is spaced from a sidewall of the semiconductor channel (uppermost end of 602 is spaced apart from outer sidewall of 601).	Pachamuthu does not explicitly disclose a single crystalline silicon channel and single crystalline plug protrusion.	However, Rajashekhar discloses a single crystalline semiconductor channel (Para [0134]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply single crystalline structure to the silicon channel and silicon plug protrusion of Pachamuthu as single crystalline enhances charge carrier mobility (Rajashekhar, Para [0134]).
    PNG
    media_image1.png
    972
    694
    media_image1.png
    Greyscale
Claim 2, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1.	Pachamuthu discloses (Fig. 2K/4) wherein the single crystalline silicon plug is epitaxially grown from the substrate (11 is epitaxially grown from 10, Para [0058]).	Claim 4, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1.	The language, term, or phrase "the single crystalline silicon plug protrusion is epitaxially grown from the single crystalline silicon plug" and “the single crystalline silicon channel is epitaxially grown from the  single crystalline silicon plug protrusion” are directed towards the process of making a single crystalline silicon plug protrusion and the single crystalline silicon channel respectively.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the single crystalline silicon plug protrusion is epitaxially grown from the single crystalline silicon plug" and “the single crystalline silicon channel is epitaxially grown from the single crystalline silicon plug protrusion”  only requires a single crystalline silicon plug protrusion and a single crystalline silicon channel, respectively, which does not distinguish the invention from Pachamuthu in view of Rajashekhar, which teaches the structure as claimed.	Claim 5, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1.	Pachamuthu discloses (Fig. 2K/4) wherein an upper end of the single crystalline (as taught by 602 is above the bottom of 601).	Claim 6, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1.	Pachamuthu discloses (Fig. 2K/4) wherein the single crystalline silicon plug protrusion is in contact with the single crystalline silicon channel and the single crystalline silicon plug (602 is in contact with 601 and 11).	Claim 7, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1.	Pachamuthu discloses (Fig. 2K/4) wherein the memory string (string) further comprises a cap layer (71, first contact level dielectric layer, Para [0077]) over the single crystalline silicon channel and covering the single crystalline silicon plug protrusion (71 is over 601 and covers 602).	Claim 32, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1, wherein the 3D memory device is a part of a non-monolithic 3D memory device (Pachamuthu, forming non-monolithic 3D memory, Para [0033]).	Claim 33, Pachamuthu in view of Rajashekhar discloses the 3D memory device of claim 1, wherein the single crystalline silicon plug, the single crystalline silicon channel, and the single crystalline silicon plug protrusion form a continuous single crystalline silicon structure (under broadest reasonable interpretation (BRI) 601, 602, and 11 can be said to form a structure with no gaps in between where single crystalline silicon is taught by Rajashekhar).	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2016/0276365) in view of Rajashekhar (US 2020/0279862).	Claim 9, Choi discloses the 3D memory device of claim 8, wherein the semiconductor plug comprises single crystalline silicon (SP may be epitaxially grown from substrate, Para [0069] –[0071])
Choi does not explicitly disclose the semiconductor channel, and the semiconductor plug protrusion comprise single crystalline silicon.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply single crystalline material to the silicon channel and semiconductor plug protrusion of Choi as single crystalline enhances charge carrier mobility (Rajashekhar, Para (0134]).
Allowable Subject Matter
Claims 21-22, 24-27, 29, 31 and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: t
Regarding Claim 21 (from which claims 22, 24-27,29, 31, and 34 depend), a part of the single crystalline silicon plug protrusion above the bottom of the single crystalline silicon channel is in contact with the cap layer, and a part of the single crystalline silicon plug protrusion below the bottom of the single crystalline silicon channel is in contact with the memory film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819